Case: 16-20331      Document: 00513728818         Page: 1    Date Filed: 10/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-20331                                FILED
                                  Summary Calendar                       October 21, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
EARTHA JEAN JOHNSON,

                     Plaintiff - Appellant

v.

UNITED AIRLINES, INCORPORATED,

                     Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:14-CV-646


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       This court has carefully considered this appeal in light of the briefs and
pertinent portions of the record. In this contract dispute, plaintiff-appellant
claims that she is entitled to Continental’s highest frequent flyer status for life.
The magistrate judge addressed all the issues raised by the parties and
concluded that the appellant could not demonstrate the existence of a valid
contract for the highest frequent flyer status for life. The district court adopted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20331    Document: 00513728818   Page: 2   Date Filed: 10/21/2016



                               No. 16-20331
the magistrate judge’s recommendation and granted the defendant’s motion
for summary judgment. We AFFIRM for essentially the reasons set forth in
the district court.




                                     2